Exhibit 10.14

AMENDMENT #2 TO

INVESTOR RELATIONS CONSULTING AGREEMENT

 

This AMENDMENT TO INVESTOR RELATIONS CONSULTING AGREEMENT (the “Amendment”) is
entered as of August 1, 2012 by and between Prospect Global Resources Inc. (the
“Company”) and COR Advisors LLC (the “IR Consultant”) to amend the Investor
Relations Consulting Agreement originally entered between the same parties as of
July 5, 2011 and Amendment #1 to the Investor Relations Consulting Agreement
(“Amendment #1”) entered between the same parties as of May 9, 2012
(collectively, the “Agreement” and together with this Amendment #2 the “Amended
Agreement”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and IR Consultant hereby amend and modify the
Agreement as set forth below. All terms of the Agreement not modified by this
Amendment shall remain legally effective.

 

1. Monthly Payment.  The Company shall pay the IR Consultant a monthly retainer
of $20,000 during the term of the Amended Agreement.

 

2. Additional Services.  IR Consultant shall invest in dedicated resources to
support the Company, including the assignment of a senior investor relations
officer and a senior strategic resource.  IR Advisor shall provide dedicated
investor relations services, conduct market analyses, and engage in special
projects on a quarterly basis designed to support the Company’s then-existing
strategic initiatives such as investor surveys, leading negotiations with
investment bankers, and creating investor presentations.

 

3. Renewal.  The execution of this Amendment shall serve as the irrevocable
agreement of the Company and IR Consultant to extend the term of the Agreement
for the period through July 4, 2015.  Notwithstanding the foregoing, should the
Board of Directors of the Company determine that IR Consultant has experienced a
Material Adverse Change (“MAC”) that has resulted in IR Consultant being unable
to adequately meet Company’s IR needs, the Company shall notify IR Consultant of
the alleged MAC and provide IR Consultant ninety (90) days to cure the
identified deficiency.  Should IR Consultant be unable or unwilling to cure the
deficiency, the Company may terminate this Agreement.  In the event of a
termination under this provision, the IR Consultant shall receive a termination
fee equal to all remaining payments due as if the contract were terminated on
July 4, 2014.

 

4. Work Product.  At the Company’s request, but not more than quarterly, IR
Consultant shall provide the Company with a status report (the “Quarterly
Report”) of the strategic initiatives being worked on and such report shall
include a summary of each initiative’s scope of work and a timeline of
deliverables.  Each Quarterly Report shall be delivered to the Company within
fifteen (15) business days of each request.

 

5. Timing of Payments.  All equity payments to be made under the terms of the
Agreement shall be paid quarterly in advance beginning for the period July 5,
2012 through October 4, 2012 (except for the first quarterly equity payment
which shall be paid in arrears on October 5, 2012).  Upon any Change of Control
(as Defined in Amendment #1) all remaining unpaid cash and equity consideration
due under the Agreement and this Amendment shall be immediately due and payable
and will be paid within ten (10) business days of such Change of Control.

 

---- SIGNATURES ON NEXT PAGE ----

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COMPANY:

 

Prospect Global Resources Inc.

 

 

 

 

 

By:

/s/ Wayne Rich

 

Wayne Rich, Chief Financial Officer

 

 

 

IR CONSULTANT:

 

COR Advisors LLC

 

 

 

 

 

By:

/s/ Steven Sugarman

 

Steven Sugarman, Manager

 

 

--------------------------------------------------------------------------------

 